Citation Nr: 1130677	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  10-39 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO) 
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to service connection for claimed prostate cancer.

2.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Allen Gumpenberger (Agent)



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to March 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in April 2009 and September 2010 by the RO.

Of note, the RO issued a rating decision in January 2011 that continued a 30 percent rating for service-connected posttraumatic stress disorder (PTSD).  The Veteran submitted a timely Notice of Disagreement (NOD), and the RO issued a Statement of the Case (SOC) in April 2011.  The Veteran has not submitted a Substantive Appeal, so that issue is not currently before the Board.  See 38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.201 (2010)  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings referable to prostate cancer in service or for many years thereafter.

2.  The currently demonstrated prostate cancer is not shown to be due to the  documented exposure to chemicals or another event or incident of the Veteran's period of active service.  

2.  The service-connected disabilities by themselves are not shown to preclude the Veteran from securing and following substantially gainful employment consistent with his education and industrial background.



CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by prostate cancer is not due to disease or injury that was incurred in or aggravated by active service; nor may any be presumed to have been incurred therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

2.  The criteria for the assignment of a TDIU rating by reason of service-connected disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to service connection for prostate cancer and also asserts entitlement to a TDIU rating.  The Board will initially consider certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the Veteran was provided complete notice, including the disability-rating and effective-date elements, prior to the rating decisions on appeal.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claims.  The service treatment records (STRs) are of record, as are treatment records from those VA and non-VA medical providers identified by the Veteran as having relevant records.  

The Veteran has been afforded several VA medical examinations in response to the claims.  The Veteran has also been advised of his entitlement to a hearing before the RO's Decision Review Officer and/or the Board, but he has declined such a hearing.

The Veteran has not identified any other evidence that could be obtained to substantiate the claim, and the Board is also unaware of any such evidence.  

In sum, any procedural deficiencies in the originating agency's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.


Entitlement to Service Connection for Prostate Cancer

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

Per the claims file, the Veteran's prostate cancer was diagnosed in March 2008.  The Veteran asserts the disease is due to his documented exposure to carcinogens in service.  

The Veteran has reported that, while at sea aboard an aircraft carrier he was assigned to a 10-man detail to go below and paint and scrape in the ship's bilge.  The fumes were so bad that only 5 men at a time would go below while the other 5 remained topside; the parties would be rotated at about 10-minute intervals.  

The work on the detail involved using wire brushes to remove old paint and then re-painting using lead paint; the Veteran was required to continue using wire brushes and bright polish even after he developed weeping blisters on the hands, face and neck.   (See letter by the Veteran to the RO in January 1999).

The Service treatment records (STRs) include a Report of Medical Survey Board that resulted in the Veteran's ultimate discharge from service due to dermatitis.  The Report noted the Veteran's duties in service required exposure to paint, varnish, bright work polish and other solvents to which the Veteran was probably allergic.  

The Report recommended that the Veteran be discharged because exposure to so many skin irritations would probably cause him to spend considerable time undergoing medical treatment.

Of note, the Veteran is service connected for skin cancer (basal cell carcinoma and melanoma).  In November 2004, a VA dermatologist opined that basal cell carcinoma, squamous cell carcinoma and melanoma in situ were all related to sun exposure and are not related to solvent exposure.   

Similarly, in May 2006 a VA dermatology examiner stated that the basal cell carcinoma was likely directly related to sun exposure in service and that similarly a history of severe sunburns was an important risk factor in developing melanoma.  

The rating decision in January 2008 that granted service connection for basal cell carcinoma/melanoma clearly specified that service connection was being granted on the basis of the Veteran having excessive sun exposure in service; there was no concession that the skin cancer was related to exposure to chemicals, pain or other toxins. 

A VA outpatient treatment note in September 2002 stated the Veteran, at that time 68 years old, had a history of prostate-specific antigen (PSA) in the 4-9 range since 1996.  Prostate biopsy in 1997 had been negative for malignancy; the Veteran's PSA had remained elevated since then, and it was recommended he undergo another biopsy.  

In March 1999 a VA urologist urged the Veteran to have another biopsy and warned him of the consequences of ignoring possible prostate cancer, but the Veteran declined.  

A VA treatment note in June 2005 noted PSA continued to be elevated and was worrisome for prostate cancer, and in December 2005 the Veteran again declined biopsy, stating he was "more likely to die with prostate cancer than from it" at that point in his life.  Prostate cancer was eventually diagnosed in March 2008. 

The Board notes the Veteran has been clinically diagnosed with prostate cancer; accordingly, the first element of service connection is met.  However, evidence of a present condition is generally not relevant to a claim for service connection, absent some competent linkage to military service.  Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992). 

Of note, there is no record of the specific toxic substances to which the Veteran was exposed during service, other than the citation in STRs of "paint, varnish, bright work polish and other fat solvents."  

The Veteran has focused on lead-based paint, ammonium hydroxide and Stoddard Solvent, and in support of his claims for various disabilities he submitted New Jersey Department of Health Hazardous Substance Fact Sheets on those three compounds.  

Per these fact sheets, lead-based paint has not been shown to produce cancer in laboratory animals, and Stoddard Solution has not been tested to determine whether it is a carcinogen.  Ammonium hydroxide is listed as a health hazard due to its corrosive properties but is not cited as a carcinogen.

The file contains a newspaper article by Dr. DK entitled "Extinguishing cigarettes and cancer together", undated but received by the RO in March 2004.  The article generally stated that cancer was a decades-long process, and the most important cancer initiators were cigarette smoke and environmental contaminants such as radon and dioxin.  The article was silent about prostate cancer and was silent about lead-based paint or the solvents cited by the Veteran.

In May 2010, the Veteran submitted a treatise article entitled "Occupational Exposures and Cancer."  The article asserted that 5 percent of cancers in men were attributable to the exposure to carcinogens in the work environment, although prostate cancer was not among the ten most common cancers associated with occupational exposure.  

Farmers had been noted to have an increased incidence of prostate cancer for unclear reasons; some studies had suggested dietary influence while other studies were investigating an association with pesticides, fertilizers, chemical solvents and farm equipment fumes.

Treatise evidence alone is usually "too general and inconclusive" to establish a medical nexus.  Sacks v. West, 11 Vet. App. 314, 317 (1998).  As noted below, the file contains conflicting medical opinions in regard to nexus between service and the claimed prostate cancer.
 
In March 2009 the Veteran resubmitted an undated letter from SLS, Ph.D., that he had originally submitted in August 2001 in support of his claim of service connection for dermatitis (which was subsequently granted by the RO).  

The letter primarily addresses the relationship between shipboard toxins (paint, varnish, bright work polishes and other fat solvents) and dermatitis, but included the one-line assertion that lead could cause cancer.

The file includes a May 2009 letter from a urologist, Dr. MJF, who stated that, after a discussion with the Veteran, evaluation and review of the record, it appeared the Veteran had significant chemical exposure during service.  

The nature of the chemicals mentioned (solvents, thinners, and benzene more specifically) were known to have very high carcinogenic potential and might have contributed to his development of several cancers including that of the prostate.

Similarly, the file contains a July 2009 letter from Dr. MEK, a board-certified oncologist, who stated he had reviewed the Veteran's medical records at great length and determined the Veteran suffered multiple chemical exposures while serving on an aircraft carrier during his years of service 1952-1954.  

During service, the Veteran was noted to have required protracted hospitalization because of chemical burns and associated skin injury.  During his years of active service, the Veteran reportedly had repetitive exposure to multiple organic compounds in both liquid and gaseous forms.  

Dr. MEK stated an opinion it is more likely than not that the Veteran's chemical exposures to multiple drugs [sic] with high carcinogenic potential contributed to the development of his prostate cancer.   
 
The Veteran had a VA general medical examination in May 2010 when the examiner noted that he had reviewed the claims file and examined the Veteran.  The examiner noted the personal opinions of Drs. MJF and MEK that the Veteran's exposures (cited as "repetitive exposure to multiple organic compounds and solvents in both liquid and gaseous and liquid form, to include benzene and lead") with carcinogenic potential had contributed to the development of prostate cancer.  

However, the examiner asserted that such a claim was not substantiated by medical literature.  Although it was true that some chemicals (such as solvents, thinners, and benzene more specifically) were known to be carcinogenic at high doses for certain cancers, a causative role of occupational exposure in the development of prostate cancer had not been established or strongly suggested.  

For an example, the physician noted, a review of this issue in a standard occupational medicine textbook did not support the development of prostate cancer from occupational exposures or industrial exposure due to organic chemicals and solvents.  

The Veteran was diagnosed with prostate cancer in March 2008 at the age of 74, a very common presentation for "typical" (non-occupational) prostate cancer.  Also, this malignancy was the most common primary tumor diagnosed in men.  Accordingly, the Veteran's current prostate cancer was not likely the result of his claimed multiple chemical exposures in service.

Thereafter, Dr. MEK submitted a letter in July 2010 asserting that a recent scientific article in Endocrine Reviews supported the thesis that multiple organic chemicals could greatly increase the risk of prostate cancer; the Veteran had clearly been exposed to multiple organic chemicals and solvents in service, which made it more likely than not that these chemical exposures contributed to his prostate cancer.  He enclosed the cited article from Endocrine Reviews, entitled "Endocrine-Disrupting Chemicals: an Endocrine Society Scientific Statement."  

Of interest, the article stated that the established risk factors for prostate cancer were age and race; family history, diet and environmental factors were also recognized to impact prostate cancer but in the human population direct connection between endocrine-disrupting chemicals (EDCs) and prostate cancer risk had not been established.  

The study discussed farming and pesticides and environmental estrogens, and concluded it remained unclear whether EDC exposures directly induced or promoted prostate cancer, although more research needed to be conducted.

As noted, in this case there is conflicting medical opinion of record in that the VA examiner opined that the Veteran's claimed prostate cancer was not related to service, whereas Drs. MEK, MJF and SLS opined prostate cancer was related to environmental exposure in service.  

It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Guerrieri, id.  

Also, greater weight may be placed on one physician's than another's depending on factors such as the reasoning employed by the physicians and whether or not (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

For the following reasons, the Board finds the most probative opinion is that provided by the VA examiner.

First, the opinion of Dr. SLS is a simple one-line assertion that exposure to lead can cause cancer.  This opinion is contradicted by the New Jersey Department of Health Hazardous Substance Fact Sheet on lead that was provided by the Veteran.  There is nothing in the opinion of Dr. SLS attributing lead exposure to prostate cancer specifically, and Dr. SLS provided no rationale for the bare conclusion.  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

Second, the May 2009 letter from Dr. MJF, which asserted that the chemicals mentioned (solvents, thinners, and benzene more specifically) were known to have very high carcinogenic potential and might have contributed to his development of several cancers including that of the prostate, is couched in speculative language ("may have contributed").  

Medical opinions expressed in speculative language do not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Third, the letters from Dr. MEK are not supported by a clinical rationale.  The July 2009 letter cites no rationale whatsoever; the July 2010 letter is based on a medical treatise that actually states it currently remained unclear whether EDC exposures directly induced or promoted prostate cancer.  

The Board notes in this regard that, in assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

In contrast, the report of the VA examiner is the most thorough and detailed opinion of record.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  

Of note, the conclusion of the VA examiner that the Veteran's prostate cancer was most likely to be "typical" (non-occupational) prostate cancer was thoroughly in keeping with the medical article in Endocrine Reviews cited by Dr. MEK, which stated that prostate cancer was the most common form of solid cancer in males and that the established risk factors for prostate cancer were age and race.

The Veteran has asserted that the Board should assign more probative value to the opinions of Drs. MEK and MJF because those were his treating physicians; however, the Court has expressly declined to adopt a rule that accords greater weight to the opinion of the veteran's treating physician over a VA or other physician.  Winsett v. West, 11 Vet. App. 420 (1998); Chisem v. Brown, 4 Vet. App. 169, 176 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  

The Veteran has also complained that the clinical examination performed by the VA examiner was fairly short, but the Board notes in that regard that the etiological opinion relied more on review of the record than on current symptoms; in that regard the VA examiner reviewed the entire claims file, and while Dr. MEK asserted in July 2009 that he had reviewed the Veteran's medical records "at great length" it was unclear what records he actually reviewed.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence offered by the Veteran in the form of his correspondence to VA and his statements to various medical providers.

The Board must consider the purpose for which lay evidence is offered.  Washington v. Nicholson, 19 Vet. App. 362 (2005).   In this case, the lay evidence was not offered to show symptoms during service or during a presumptive period, but rather to establish exposure to toxic chemicals during service and a nexus between such chemicals and the claimed prostate cancer.

Exposure to toxic chemicals has already been conceded, and in fact, the Veteran has a number of service-connected disabilities associated with such exposure.  In regard to nexus, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  As explained, the Board has found in this case that the most probative medical evidence weighs against the Veteran's theory of causation.

In sum, based on the evidence and analysis thereof, the Board finds the criteria for service connection for prostate cancer are not met.  Accordingly, the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.



Entitlement to a TDIU

Legal Principles

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16.  

A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 .

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment. 38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A TDIU rating may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Disabilities resulting from common etiology are considered as one disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a).

For a veteran to prevail on a total rating claim, the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  


Analysis

The Veteran is service connected for the following disabilities:  dermatitis, rated at 60 percent; PTSD with encephalopathy and memory loss, rated at 30 percent; a surgical scar on the right chin associated with basal cell carcinoma, rated at 10 percent; basal cell carcinoma, rated as noncompensable; and surgical scars of the left ear, right temple, and right side of nose, each rated as noncompensable.  

His combined evaluation for compensation is 80 percent.  He accordingly meets the schedular threshold for consideration for a TDIU under 38 C.F.R. § 4.16(a).

The VA mental health treatment records as early as September 2003 show the Veteran at the time was self-employed in the floor covering business, but was slowly handing the business over to his sons.  

By May 2004, he was noted to be working part-time, doing estimates for the family business.   In January 2005, he reported having to cut back on his flooring due to physical constraints.  

The instant claim for TDIU rating was received in April 2010.  The Veteran asserted therein that he became too disabled to work in April 2008 due to the service-connected skin rash, melanoma and PTSD.  

In a May 2010 Report of Contact, the RO reminded the Veteran that melanoma was not a service-connected disability; the Veteran thereupon amended his claim to incorporate the service-connected basal cell carcinoma.  

In May 2010, the Veteran filed a Statement in Support of Claim asserting he had turned his retail flooring business over to his son and daughter in 1996, but continued to work doing some installing and all the estimating.  

However, these duties had been affected by skin breakouts of melanoma and basal cell carcinoma, requiring surgery.  He also had worsening PTSD manifested by memory loss, anxiety and lack of sleep.  Because of these factors, as well as prostate cancer, he had not been able to work as an estimator since April 2008.
.
The file includes statement from the Veteran's former employer in May 2010 asserting the Veteran could no longer be in peoples' homes for estimating due to his anxiety and depression.  He was also losing a lot of time because of his skin problems and bowel problems caused by his radiation treatments.
 
The Veteran had a VA general medical examination in May 2010 when he reported having worked all his life in the floor-covering business, but having passed down the business to his son.  He continued to work doing estimates until 2008, but stopped working due to his service-connected disabilities.  

Specifically, the Veteran stopped working because of bowel and bladder incontinence and because of cognitive impairment that prevented him from giving estimates.  The examiner performed a clinical examination and noted observations in detail.  

The examiner's impression was that the service-connected disorders did not preclude the Veteran from maintaining gainful employment or in engaging in physical and sedentary work.   

The Veteran also had a VA psychiatric examination in June 2010 for the purpose of determining if the Veteran was rendered unemployable by his PTSD.  The examiner reviewed the claims file and also interviewed the Veteran, noting his observations in detail.  

The examiner diagnosed chronic PTSD and assigned a Global Assessment of Functioning (GAF) of 52.  The examiner stated the Veteran was certainly less employable than had been shown in previous testing and would be unable to work during periods of skin breakouts due to their triggering psychological symptoms.  

Thus, at the very least, there would be occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to anxiety.  However, it was noted to be difficult to determine if he was unemployable solely due to the psychological symptoms, especially given the physical ramifications of medical issues themselves, along with age.  

The Veteran himself believed he had applied for a TDIU rating based on his cancer radiation treatment (for prostate cancer) that had "ruined his bowels" and caused him to visit the bathroom four or five times per day.    

The Veteran's wife submitted a letter in November 2010 describing the Veteran's PTSD symptoms including nightmares, irritability, ruminating thoughts, loss of appetite and digestive complaints.  The letter is silent in regard to employability.

On review, the Veteran dated his unemployability to April 2008; the Board notes this was one month after he was diagnosed with prostate cancer.  A VA MHC note in September 2008 stated the Veteran had been undergoing daily radiation therapy for this cancer and was consequently very fatigued and unable to make his appointments.  

An October 2008 urology treatment note showed complaints of diarrhea associated with the radiation therapy, and a May 2009 urology addendum specifically attributed the Veteran's current diarrhea to the radiation treatments he received for his prostate cancer.

The Board finds the evidence does not show the service-connected disabilities, in combination, have rendered the Veteran unable to obtain and maintain substantially gainful employment.  By the Veteran's statements, he considers his greatest impediment to employment to be his bowel incontinence, but this disorder is clearly shown to be associated with the nonservice-connected prostate cancer.  

The Veteran is shown to be intermittently unemployable for both medical and psychological reasons when having attacks of dermatitis, but there is no medical or lay evidence of record showing that such attacks are so frequent as to constitute a permanent condition.  

In regard to PTSD, the most recent VA examination assigned a GAF of 52, which is consistent with moderate difficulty in social, occupational or school functioning; see Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.  

Thus, the GAF considered by itself does not support a determination of unemployability due to psychiatric symptoms.  Neither the VA general medical examiner, nor the VA psychiatric examiner was able to find the Veteran to be unemployable due to his service-connected disabilities.     

In sum, the Veteran is shown to have the training and educational background to have run his own business for many years before voluntarily relinquishing control to his children.  He is physically and mentally capable of at least sedentary work commensurate with such background, as shown by the VA examination reports.  

The Board, accordingly, finds that the criteria for a TDIU rating are not met, and the claim must be denied.  
 


ORDER

Service connection for prostate cancer is denied.

 A total rating based on individual unemployability by reason of service-connected disability is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


